Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-27, 29, 31-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Engstrom (US 2017/0243143) published August 24, 2017 titled “Estimating Complex Workflow Results Using Representative Data Points and Workflow Execution History”.  The closest NPL of record is “1040A Instructions 2016”, published December 20, 2016, discussing average time to complete tax forms on pages 84 and 85.
The prior art of record alone or in combination do not teach the combination of the following elements: “selecting the potential tax implication to present to the taxpayer based on the no additional documentation required, the estimated amount of time required to complete the potential tax implication, and the estimated monetary impact of the potential tax implication; presenting, by a user interface, the potential tax implication to the taxpayer prior to completing tax documents for a current tax period, wherein the potential tax implication is a first tax implication, Page 2 of 11U.S. Patent Application Serial No. 15/785,771determining a plurality of potential tax implications comparing the plurality of potential tax implications; organizing the plurality of potential tax implications into a ranked order based at least in part on a ratio of the estimated monetary impact to the estimated amount of time to complete; and presenting the plurality of potential tax implications in the ranked order.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Vaananen (US 2017/0220979) discusses cost per unit of time, [0013].
Rees (US 2015/0066568) discusses ranking value of services based on time and cost, [0020].
Sinha (US 2014/0343986) discusses cost per unit time of each task, [0032].
Garms (US 2012/0179482) discusses ranking providers based on cost per unit time, [0163].
Firminger (US 2011/0202361) discusses ranking providers based on cost per unit time, [0164].
Evans (US 2008/0071703) discusses a tax resolution process including a database of solution metrics 140 including estimates of the time and cost of implementing various solutions, [0064].
Olsen (US 2007/0203858) discusses determining a time cost basis, Claim 35.
Veeningen (US 2005/0236184) discusses specifying a time and cost for each activity, [0058].
Gray (US 5,675,636) discusses normalization as a cost per unit time as the basis, 5:26-5:31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692